UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 26, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-23204 BOSS HOLDINGS, INC.(Exact Name of Registrant as Specified in Its Charter) Delaware 58-1972066 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1221 Page Street, Kewanee, Illinois 61443 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (309) 852-2131 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT:Title of Class Common Stock $ 0.25 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
